Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Information Disclosure Statement
The Information Disclosure Statements filed on 5/27/2020, 8/20/2020 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

Restriction/Election
On 10/27/2021, applicant elected Group I, claims 1-6, without traverse. 
Regarding election of species, applicant elected “an ipt gene” (from an ipt gene, a bbm gene, an ESR1 gene, an ESR2 gene, a LEC2 gene, or a WUS gene), without traverse. 
Non-elected claims and species are withdrawn.  
The restriction is made final. 

Status of claims
Applicant had amended the claim set on 5/27/2020. 
Claims 1-11 are pending.
Claims 1-6 are examined in the office action. Claims 7-11 are withdrawn.  Non-elected species are withdrawn.  


Priority
 Instant application 16767355, filed 05/27/2020, is a national stage entry of PCT/JP2018/042972, International Filing Date: 11/21/2018, and claims foreign priority to 2017-226643, filed 11/27/2017. 

Therefore, the priory of the application is 11/21/2018 until an English translation is received. 

Claim Objections 
Claim 6 is objected for informality:
The claim recites “an ipt gene (elected species)”.  The term “ipt” appears in a claim for the first time. The full name should be recited, followed by the abbreviation in a ().     
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate correction is required. 

AIA -Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Zhang et al (Efficient and transgene-free genome editing in wheat through transient expression of CRISPR/Cas9 DNA or RNA. Nature communication. 7:12617, 1-8, 2016). 
Claim 6 is drawn to a genome-edited plant produced by the method according to claim 1. 
According to specification ([0002]), CRISPR-Cas9 is a genomic editing enzyme. 
The claim is a product by process claims.  Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
a mutation is introduced to a gene, and no exogenous gene (particularly the gene encoding a genome editing enzyme or/and the gene encoding a protein that induces or promotes regeneration of a plant) is incorporated on the genome. 
In view of specification ([0094]), “among the 131 plants regenerated from Sassy, a plant (#127) in which the exogenous gene was not incorporated in the genome but the genome was edited was obtained” ([0094]).  Thus, only 1 of 131 plants is selected to meet the requirement after the selecting step.   
Zhang et al teach transiently expressing a CRISPR-Cas9 construct comprising gene encoding Cas9 and target gene causing mutation into plant cells (wheat, p1, abstract, p2, left col, 3rd para, p4, left col, 2nd para).   
The cells are regenerated to T0 plants (p2, right col, 1st para). The TO plants comprising mutation (thus are edited) but are absent of CRISPR-Cas9 construct are successfully selected (p3, right col, last para; p4, left col, 1st para).  The plants are transgene-free (p1, abstract). 
See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.  
In this case, the claimed “genome edited plant” (a mutation is introduced to a gene, and no exogenous gene is incorporated on the genome) is not different or is not distinguishable from the T0 plants of Zhang et al (a specific mutation is introduced to a gene, and no exogenous gene is incorporated on the genome).  
Therefore, Zhang et al anticipates claim 6.    

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, in view of Forsyth et al (Transcription Activator-Like Effector Nucleases (TALEN)-Mediated Targeted DNA Insertion in Potato Plants. Frontiers in Plant Science. 1-12, 2016), and Hill et al (Enhancing plant regeneration in tissue culture. Plant Signaling & Behavior. 1-5, 2013). 
Claim 6 is excluded because Zhang et al teach the claim, no second reference is needed.  
Claim 1 is drawn to a method comprising the steps of: 
(a) introducing a construct that expresses a gene encoding a genome editing enzyme targeting the specific gene on the genome and a gene encoding a protein that induces or promotes regeneration of a plant into a plant cell; 

(c) selecting a plant in which the gene encoding a genome editing enzyme and the gene encoding a protein that induces or promotes regeneration of a plant are not incorporated in the genome from the plant selected in the step (b).  
The method is for producing a genome-edited plant in which a mutation is introduced into a specific gene on a genome and no exogenous gene is incorporated on the genome (preamble). 
Dependent claims
Claim 2: the introduction of the construct into a plant cell in the step (a) is conducting by an agrobacterium method.  
Claim 3: the culturing of the plant cell in the step (b) is conducted in a growth medium that contains no plant hormones.  
Claim 4: wherein in the step (c), a plant in which no morphological defect has occurred is selected.  
Claim 5: the gene encoding a protein that induces or promotes regeneration of a plant is a gene selected from the group consisting of an ipt gene (elected species).  

Zhang et al teach a method of producing a genome-edited plant in which a mutation is introduced into a specific gene on a genome, and the method is a transgene-free method (no exogenous gene is incorporated on the genome) (p1, abstract).  
The method comprises the steps of 
Introducing and transiently expressing a CRISPR-Cas9 construct comprising gene encoding Cas9 (a genome editing enzyme) and target gene causing mutation into plant cells (wheat, p1, abstract, p2, left col, 3rd para, p4, left col, 2nd para);
st and 2nd para; p6, right col, 1st para); and
Successfully selecting plants in which the gene encoding a genome editing enzyme (CRISPR-Cas9) is not incorporated in the genome from the plant selected in the step (b).  Specifically, the TO plants comprising mutation (thus are edited) but are absent of CRISPR-Cas9 construct are successfully selected (p3, right col, last para; p4, left col, 1st para).  The plants are transgene-free (p1, abstract). 
Zhang et al further teach the advantage of the method is to produce transgene-free GM mutant plants for potential commercialization (p6, right col, 2nd para). 

Thus, Zhang et al teach the steps and structures of claim 1 and achieve the same intended result of producing a genome-edited plant in which a mutation is introduced into a specific gene on a genome, and there is no transgene integration into the genome, and the advantage of the method, 
except do not teach introducing a gene encoding a protein that induces or promotes regeneration of a plant.  
According to specification ([0059]), TALEN is a genomic editing enzyme. 
According to specification ([0044]) and claim 5, ipt gene (elected species) is a gene encoding a protein that induces or promotes regeneration of a plant. 
Forsyth et al teach making a construct comprising TALEN gene and isopentenyl transferase (ipt) gene (p4, right col, 2nd para; p5, fig 1), and using the construct to transiently and stably transform plants (N. benthamiana and potato) and demonstrated success of (p4, right col, 2nd to 3rd para; p5-6, whole pages; p7, left col, 1st para).    
Forsyth et al further teach the advantage of including ipt is for biosynthesis of plant hormone cytokinin (p10, left col, 2nd para).  
Hill et al teach that plant hormone cytokinin is critical for plant regeneration (p1, middle col).   
Regarding dependent claims, Forsyth et al teach that the introduction of the construct into a plant cell is conducting by an agrobacterium infiltration (p3, left col, last 2 paras), teaching claim 2. 
Regarding claim 3, Forsyth et al teach using growth medium to culture the transformed cell (p2, right col, last para), and teach that the ipt expression resulted in overproduction of plant hormone cytokinin (p4, right col, 2nd para).  Thus, one ordinary skill in the art would know that adding hormone to the medium for plant regeneration would have been unnecessary because that ipt expression resulted in overproduction of plant hormone cytokinin as taught by Forsyth et al.  
Zhang et al teach that the selected edited mutant plant has no morphological defects as compared to wild-type plant (p6, fig 4), teaching claim 4.  
As analyzed above, the ipt gene of Forsyth et al teaches claim 5.  

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Zhang et al teach a method of producing a genome-edited plant in which a mutation is introduced into a specific gene on a genome, and there is no exogenous gene integration into the genome, and teach the steps and structures of claim 1, achieve the intended result of claim 1, and teach the advantage of the method, except do not teach introducing a gene encoding a protein that induces or promotes regeneration of a plant or ipt gene into plant cell.  
Forsyth et al teach introducing a construct that expresses a gene encoding a genome editing enzyme targeting the specific gene on the genome (TALEN) and a gene encoding a protein that induces or promotes regeneration of a plant (ipt gene) into a plant cell, and teach the advantage of the ipt gene in view of Hill et al.  

The expectation of success would have been high, because the method of transient expression of editing gene and regenerating gene is routine method and had been taught by Zhang et al and Forsyth et al.  Zhang et al achieved the success of producing transgene free edited plant without ipt gene.  Co-introducing ipt gene would have enhanced plant regeneration.  
Therefore, the invention would have been obvious to one ordinary skill in the art. 


Conclusion
No claim is allowed. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662